--------------------------------------------------------------------------------

Exhibit 10.4
 
 
ABAXIS, INC.


2005 EQUITY INCENTIVE PLAN
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

    Page      
1.
ESTABLISHMENT, PURPOSE AND TERM OF PLAN
A-1
  1.1
Establishment
A-1
  1.2
Purpose
A-1
  1.3
Term of Plan
A-1
2.
DEFINITIONS AND CONSTRUCTION
A-1
 
2.1
Definitions
A-1
 
2.2
Construction
A-7
3.
ADMINISTRATION
A-7
 
3.1
Administration by the Committee
A-7
 
3.2
Administration with Respect to Insiders
A-7
 
3.3
Committee Complying with Section 162(m)
A-7
 
3.4
Powers of the Committee
A-7
 
3.5
Option or SAR Repricing
A-9
 
3.6
Indemnification
A-9
4.
SHARES SUBJECT TO PLAN
A-9
 
4.1
Maximum Number of Shares Issuable
A-9
  4.2
Adjustments for Changes in Capital Structure
A-10
5.
ELIGIBILITY AND AWARD LIMITATIONS
A-10
 
5.1
Persons Eligible for Awards
A-10
 
5.2
Participation
A-10
 
5.3
Incentive Stock Option Limitations
A-10
 
5.4
Award Limits
A-11
6.
TERMS AND CONDITIONS OF OPTIONS
A-12
 
6.1
Exercise Price
A-12
 
6.2
Exercisability and Term of Options
A-12
 
6.3
Payment of Exercise Price
A-13
 
6.4
Effect of Termination of Service
A-13
 
6.5
Transferability of Options
A-14
7.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
A-14
 
7.1
Types of SARs Authorized
A-14

 
 
A-i

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
 

      Page           7.2
Exercise Price
A-14   7.3
Exercisability and Term of SARs
A-14   7.4
Deemed Exercise of SARs
A-14   7.5
Effect of Termination of Service
A-15   7.6
Nontransferability of SARs
A-15 8.
TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS
A-15   8.1
Types of Restricted Stock Awards Authorized
A-15   8.2
Purchase Price
A-15   8.3
Purchase Period
A-15   8.4
Vesting and Restrictions on Transfer
A-15  
8.5
Voting Rights; Dividends and Distributions
A-16
 
8.6
Effect of Termination of Service
A-16
 
8.7
Nontransferability of Restricted Stock Award Rights
A-16
9.
TERMS AND CONDITIONS OF PERFORMANCE AWARDS
A-16
 
9.1
Types of Performance Awards Authorized
A-17
 
9.2
Initial Value of Performance Shares and Performance Units
A-17
 
9.3
Establishment of Performance Period, Performance Goals and Performance Award
Formula
A-17
 
9.4
Performance Cash Awards
A-17
 
9.5
Measurement of Performance Goals
A-18
 
9.6
Settlement of Performance Awards
A-18
 
9.7
Voting Rights; Dividend Equivalent Rights and Distributions
A-19
 
9.8
Effect of Termination of Service
A-20
 
9.9
Nontransferability of Performance Awards
A-20
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS A-20   10.1
Grant of Restricted Stock Unit Awards
A-20   10.2
Vesting
A-20   10.3
Voting Rights, Dividend Equivalent Rights and Distributions
A-21   10.4
Effect of Termination of Service
A-21  
10.5
Settlement of Restricted Stock Unit Awards
A-21

 
 
A-ii

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
 

      PAGE          
10.6
Nontransferability of Restricted Stock Unit Awards
A-22
11.
DEFERRED COMPENSATION AWARDS
A-22
 
11.1
Establishment of Deferred Compensation Award Programs
A-22
 
11.2
Terms and Conditions of Deferred Compensation Awards
A-22
12.
OTHER STOCK-BASED AWARDS
A-24

13.
CHANGE IN CONTROL
A-24
 
13.1
Effect of Change in Control on Options and SARs
A-24
 
13.2
Effect of Change in Control on Restricted Stock Awards
A-24
 
13.3
Effect of Change in Control on Performance Awards
A-25
 
13.4
Effect of Change in Control on Restricted Stock Unit Awards
A-25
 
13.5
Effect of Change in Control on Deferred Compensation and Other Stock-Based
Awards
A-25
14.
COMPLIANCE WITH SECURITIES LAW
A-25
15.
TAX WITHHOLDING
A-26
 
15.1
Tax Withholding in General
A-26
 
15.2
Withholding in Shares
A-26
16.
AMENDMENT OR TERMINATION OF PLAN
A-26
17.
MISCELLANEOUS PROVISIONS
A-26
 
17.1
Repurchase Rights
A-26
 
17.2
Provision of Information
A-27
  17.3
Rights as Employee, Consultant or Director
A-27   17.4
Rights as a Shareholder
A-27   17.5
Fractional Shares
A-27   17.6
Severability
A-27   17.7
Beneficiary Designation
A-27   17.8
Unfunded Obligation
A-28   17.9
Choice of Law
A-28

 
 
A-iii

--------------------------------------------------------------------------------

 
 
ABAXIS, INC.
2005 EQUITY INCENTIVE PLAN
 
1.  
Establishment, Purpose and Term of Plan.

 
1.1           Establishment.  The Abaxis, Inc. 2005 Equity Incentive Plan (the
“Plan”) is hereby established effective as of its approval by the shareholders
of the Company (the “Effective Date”).  The Plan is the successor to the
Company’s 1998 Stock Option Plan and its share reserve.
 
1.2   Purpose.  The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s shareholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company.  The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Performance Cash Awards, Restricted Stock Units, Deferred Compensation Awards
and other Stock-Based Awards as described below.
 
1.3   Term of Plan.  The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed.  However, all Awards shall be granted, if at
all, within ten (10) years from the Effective Date.
 
2.  
Definitions and Construction.

 
2.1   Definitions.  Whenever used herein, the following terms shall have their
respective meanings set forth below:
 
(a)  “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities.  For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.
 
(b)  “Award” means any Option, SAR, Restricted Stock Award, Performance Share,
Performance Unit, Performance Cash Award, Restricted Stock Unit or Deferred
Compensation Award or other Stock-Based Award granted under the Plan.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(c)      “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.
 
(d)  “Board” means the Board of Directors of the Company.
 
(e)  “Change in Control” means, unless otherwise defined by the Participant’s
Award Agreement or contract of employment or service, an Ownership Change Event
or a series of related Ownership Change Events (collectively, the “Transaction”)
wherein the shareholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the “Transferee
Corporation(s)”), as the case may be.  For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations.  The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.
 
(f)       “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
 
(g)  “Committee” means the Compensation Committee or other committee of the
Board consisting of at least two members of the Board that has been duly
appointed to administer the Plan and having such powers as shall be specified by
the Board.  If no committee of the Board has been appointed to administer the
Plan, the Board shall exercise all of the powers of the Committee granted
herein, and, in any event, the Board may in its discretion exercise any or all
of such powers.
 
(h)  “Company” means Abaxis, Inc., a California corporation, or any successor
corporation thereto.
 
(i)       “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act.
 
(j)       “Deferred Compensation Award” means an award of Stock Units granted to
a Participant pursuant to Section 11 of the Plan.
 
(k)  “Director” means a member of the Board.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(l)       “Disability” means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Code.
 
(m)     “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.
 
(n)      “Employee” means any person treated as an employee (including an
Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company and, with respect to any Incentive Stock
Option granted to such person, who is an employee for purposes of Section 422 of
the Code; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.  The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be.  For purposes of an individual’s
rights, if any, under the Plan as of the time of the Company’s determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.
 
(o)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(p)       “Fair Market Value” means, as of any date, the value of a share of
Stock or other property as determined by the Committee, in its discretion, or by
the Company, in its discretion, if such determination is expressly allocated to
the Company herein, subject to the following:
 
(i)       Except as otherwise determined by the Committee, if, on such date, the
Stock is listed on a national or regional securities exchange or market system,
the Fair Market Value of a share of Stock shall be the closing price of a share
of Stock as quoted on the New York Stock Exchange or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable.  If the relevant date does not fall on a day on
which the Stock has traded on such securities exchange or market system, the
date on which the Fair Market Value shall be established shall be the last day
on which the Stock was so traded prior to the relevant date, or such other
appropriate day as shall be determined by the Committee, in its discretion.
 
(ii)  Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock in good faith and in a
manner that complies with Sections 409A and 422 of the Code.
 
(q)       “Incentive Stock Option” means an Option intended to be (as set forth
in the Award Agreement) and which qualifies as an incentive stock option within
the meaning of Section 422(b) of the Code.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(r)       “Insider” means an Officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
 
(s)       “Net-Exercise” means a procedure by which the Participant will be
issued a number of shares of Stock determined in accordance with the following
formula:
 
 
X =
Y(A-B)/A, where

 

 
X =
the number of shares of Stock to be issued to the Participant upon exercise of
the Option;

 
 
Y =
the total number of shares with respect to which the Participant has elected to
exercise the Option;

 
 
A =
the Fair Market Value of one (1) share of Stock;

 
 
B =
the exercise price per share (as defined in the Participant’s Award Agreement).

 
(t)       “Nonemployee Director” means a Director who is not an Employee.
 
(u)      “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
 
(v)       “Officer” means any person designated by the Board as an officer of
the Company.
 
(w)      “Option” means the right to purchase Stock at a stated price for a
specified period of time granted to a Participant pursuant to Section 6 of the
Plan.  An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.
 
(x)       “Option Expiration Date” means the date of expiration of the Option’s
term as set forth in the Award Agreement.
 
(y)       “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company:
 
(i)  the direct or indirect sale or exchange in a single or series of related
transactions by the shareholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;
 
(ii)     a merger or consolidation in which the Company is a party;
 
(iii)   the sale, exchange, or transfer of all or substantially all of the
assets of the Company; or
 
(iv)    a liquidation or dissolution of the Company.
 
 
A-4

--------------------------------------------------------------------------------

 
 
(z)       “Parent Corporation” means any present or future “parent corporation”
of the Company, as defined in Section 424(e) of the Code.
 
(aa)     “Participant” means any eligible person who has been granted one or
more Awards.
 
(bb)     “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
 
(cc)     “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
 
(dd)     “Performance Award” means an Award of Performance Shares,  Performance
Units or a Performance Cash Award.
 
(ee)     “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 9.3 of the Plan which
provides the basis for computing the value of a Performance Award at one or more
threshold levels of attainment of the applicable Performance Goal(s) measured as
of the end of the applicable Performance Period.
 
(ff)      “Performance Cash Award” means an award granted pursuant to the terms
and conditions of Section 9.4 representing a right granted to a Participant to
receive a payment equal to a specified amount of cash, as determined by the
Committee, based on performance.
 
(gg)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.3 of the Plan.
 
(hh)    “Performance Period” means a period established by the Committee
pursuant to Section 9.3 of the Plan at the end of which one or more Performance
Goals are to be measured.
 
(ii)      “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Share, as determined by the Committee, based
on performance.
 
(jj)      “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Unit, as determined by the Committee, based
upon performance.
 
(kk)    “Restricted Stock Award” means an Award of Restricted Stock.
 
(ll)      “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 10 or
Section 11 of the Plan, respectively, to receive a share of Stock on a date
determined in accordance with the provisions of Section 10 or Section 11, as
applicable, and the Participant’s Award Agreement.
 
 
A-5

--------------------------------------------------------------------------------

 
 
(mm)  “Restriction Period” means the period established in accordance with
Section 8.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.
 
(nn)    “Retirement” means termination as an Employee of a Participating Company
at age 55 or older, provided that the Participant was an Employee for at least
five consecutive years prior to the date of such termination.
 
(oo)     “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
 
(pp)     “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 7 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.
 
(qq)     “Section 162(m)” means Section 162(m) of the Code.
 
(rr)     “Securities Act” means the Securities Act of 1933, as amended.
 
(ss)     “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant.  A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service.  Furthermore, a Participant’s Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company.  However, if
any such leave taken by a Participant exceeds ninety (90) days, then on the
ninety-first (91st) day following the commencement of such leave any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option and instead shall be treated thereafter as a Nonstatutory Stock
Option, unless the Participant’s right to return to Service with the
Participating Company Group is guaranteed by statute or
contract.  Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as Service
for purposes of determining vesting under the Participant’s Award Agreement.  A
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the entity for which the Participant performs
Service ceasing to be a Participating Company.  Subject to the foregoing, the
Company, in its discretion, shall determine whether the Participant’s Service
has terminated and the effective date of such termination.
 
(tt)  “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2 of the Plan.
 
(uu)    “Stock-Based Awards” means any award that is valued in whole or in part
by reference to, or is otherwise based on, the Stock, including dividends on the
Stock, but excluding those Awards described in Sections 6 through 11 of the
Plan.
 
 
A-6

--------------------------------------------------------------------------------

 
 
(vv)     “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
 
(ww)    “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
 
(xx)     “Vesting Conditions” mean those conditions established in accordance
with Section 8.4 or Section 10.2 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant’s termination of Service.
 
2.2   Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
3.  
Administration.

 
3.1   Administration by the Committee.  The Plan shall be administered by the
Committee.  All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
 
3.2   Administration with Respect to Insiders.  With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.
 
3.3   Committee Complying with Section 162(m).  While the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).
 
3.4   Powers of the Committee.  In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
 
(a)       to determine the persons to whom, and the time or times at which,
Awards shall be granted and the number of shares of Stock or units to be subject
to each Award;
 
(b)       to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;
 
 
A-7

--------------------------------------------------------------------------------

 
 
(c)       to determine the Fair Market Value of shares of Stock or other
property;
 
(d)       to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant’s
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;
 
(e)       to determine whether an Award will be settled in shares of Stock,
cash, or in any combination thereof;
 
(f)       to approve one or more forms of Award Agreement;
 
(g)      to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
 
(h)      to accelerate, continue, extend or defer the exercisability or vesting
of any Award or any shares acquired pursuant thereto, including with respect to
the period following a Participant’s termination of Service;
 
(i)       without the consent of the affected Participant and notwithstanding
the provisions of any Award Agreement to the contrary, to unilaterally
substitute at any time a Stock Appreciation Right providing for settlement
solely in shares of Stock in place of any outstanding Nonstatutory Stock Option,
provided that such Stock Appreciation Right covers the same number of shares of
Stock and provides for the same exercise price (subject in each case to
adjustment in accordance with Section 4.2) as the replaced Nonstatutory Stock
Option and otherwise provides substantially equivalent terms and conditions as
the replaced Nonstatutory Stock Option, as determined by the Committee;
 
(j)       to prescribe, amend or rescind rules, guidelines and policies relating
to the Plan, or to adopt sub-plans or supplements to, or alternative versions
of, the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;
 
(k)      to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and
 
 
A-8

--------------------------------------------------------------------------------

 
 
(l)       to delegate to the Chief Executive Officer or the Chief Financial
Officer the authority with respect to ministerial matters regarding the Plan and
Awards made under the Plan.
 
3.5   Option or SAR Repricing.  Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (a) the cancellation of outstanding
Options or SARs and the grant in substitution therefore of cash and/or new
Options or SARs having a lower exercise price or (b) the amendment of
outstanding Options or SARs to reduce the exercise price thereof.  This
paragraph shall not be construed to apply to “issuing or assuming a stock option
in a transaction to which section 424(a) applies,” within the meaning of
Section 424 of the Code.
 
3.6   Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
 
4.  
Shares Subject to Plan.

 
4.1           Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be six million seven hundred eighty-six
thousand (6,786,000) and shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof.  If an outstanding Award for any
reason expires or is terminated or canceled without having been exercised or
settled in full, or if shares of Stock acquired pursuant to an Award subject to
forfeiture or repurchase are forfeited or repurchased by the Company, the shares
of Stock allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan.  Shares of Stock shall not be deemed to have been issued pursuant to the
Plan (a) with respect to any portion of an Award that is settled in cash or
(b) to the extent such shares are withheld or reacquired by the Company in
satisfaction of tax withholding obligations pursuant to Section 15.2.  Upon
payment in shares of Stock pursuant to the exercise of an SAR, the number of
shares available for issuance under the Plan shall be reduced only by the number
of shares actually issued in such payment.  If the exercise price of an Option
is paid by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant, or by means of a Net-Exercise, the number of
shares available for issuance under the Plan shall be reduced only by the net
number of shares for which the Option is exercised.
 
 
A-9

--------------------------------------------------------------------------------

 
 
4.2   Adjustments for Changes in Capital Structure.  Subject to any required
action by the shareholders of the Company, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the shareholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the Award limits set forth in Section 5.4, and in the exercise or purchase price
per share under any outstanding Award in order to prevent dilution or
enlargement of Participants’ rights under the Plan.  For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any
fractional share resulting from an adjustment pursuant to this Section 4.2 shall
be rounded down to the nearest whole number.  The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods.  The adjustments
determined by the Committee pursuant to this Section 4.2 shall be final, binding
and conclusive.
 
5.  
Eligibility and Award Limitations.

 
5.1   Persons Eligible for Awards.  Awards other than Incentive Stock Options
may be granted to Employees, Directors and Consultants; provided, however,
Nonstatutory Stock Options and SARs may not be granted to Employees, Directors
and Consultants who are providing Service only to any “parent” of the Company,
as such term is defined in Rule 405 promulgated under the Securities Act, unless
the stock underlying such Awards is treated as “service recipient stock” under
Section 409A of the Code because the Awards are granted pursuant to a corporate
transaction (such as a spin off transaction) or unless such Awards comply with
the distribution requirements of Section 409A of the Code.
 
5.2           Participation.  Awards other than Nonemployee Director Awards are
granted solely at the discretion of the Committee.  Eligible persons may be
granted more than one Award.  However, excepting Nonemployee Director Awards,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.
 
5.3   Incentive Stock Option Limitations.
 
(a)  Persons Eligible.  An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”).
 
 
A-10

--------------------------------------------------------------------------------

 
 
(b)  Fair Market Value Limitation.  To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options.  For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted.  If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the
Code.  If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising.  In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first.  Upon exercise, shares issued pursuant to each such portion shall
be separately identified.
 
5.4   Award Limits.
 
(a)  Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options.  Subject to adjustment as provided in Section 4.2, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed six million seven
hundred eighty-six thousand (6,786,000) shares.
 
(b)  Minimum Vesting for Full Value Awards.  Except with respect to a maximum of
five percent (5%) of the shares of Stock authorized for issuance under Section
4.1, any Restricted Stock Awards, Restricted Stock Unit Awards and Performance
Awards (“Full Value Awards”) which vest on the basis of the Participant’s
continued Service shall not provide for vesting which is any more rapid than
annual pro rata vesting over a three (3) year period and any Full Value Awards
which vest upon the attainment of Performance Goals shall provide for a
Performance Period of at least twelve (12) months.
 
(c)  Section 162(m) Award Limits.  The following limits shall apply to the grant
of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).
 
(i)      Options and SARs.  Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than 100,000
shares.
 
(ii)     Restricted Stock and Restricted Stock Unit Awards.  Subject to
adjustment as provided in Section 4.2, no Employee shall be granted within any
fiscal year of the Company one or more Restricted Stock Awards or Restricted
Stock Unit Awards, subject to Vesting Conditions based on the attainment of
Performance Goals, for more than 500,000 shares.
 
(iii)   Performance Share and Performance Unit Awards.  Subject to adjustment as
provided in Section 4.2, no Employee shall be granted (1) Performance Shares
which could result in such Employee receiving more than 500,000 shares for each
full fiscal year of the Company contained in the Performance Period for such
Award, or (2) Performance Units which could result in such Employee receiving
value equal to more than 500,000 shares for each full fiscal year of the Company
contained in the Performance Period for such Award.
 
 
A-11

--------------------------------------------------------------------------------

 
 
(iv)    Performance Cash Awards.  In any calendar year, the Committee may not
grant a Performance Cash Award that has a maximum value that may be paid to any
Participant in excess of five million dollars ($5,000,000).
 
(v)     Stock-Based Awards.  Subject to adjustment as provided in Section 4.2,
no Employee may be granted Stock-Based Awards which could result in the Employee
receiving more than 50,000 shares (or equivalent value) in any fiscal year of
the Company.
 
6.  
Terms and Conditions of Options.

 
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Options may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
6.1   Exercise Price.  The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option.  Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.
 
6.2   Exercisability and Term of Options.  Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, and (b) no
Incentive Stock Option granted to a Ten Percent Owner shall be exercisable after
the expiration of five (5) years after the effective date of grant of such
Option.  Subject to the foregoing, unless otherwise specified by the Committee
in the grant of an Option, any Option granted hereunder shall terminate ten (10)
years after the effective date of grant of the Option, unless earlier terminated
in accordance with its provisions.
 
 
A-12

--------------------------------------------------------------------------------

 
 
6.3   Payment of Exercise Price.
 
(a)       Forms of Consideration Authorized.  Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) by delivery of a properly
executed notice of exercise electing a Net-Exercise, (v) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof.  The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.
 
(b)       Limitations on Forms of Consideration.
 
(i)  Tender of Stock.  Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.
 
(ii)     Cashless Exercise.  The Company reserves, at any and all times, the
right, in the Company’s sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.
 
6.4   Effect of Termination of Service.
 
(a)  Option Exercisability.  Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant’s termination of Service only
during the applicable time periods provided in the Award Agreement.
 
(b)  Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
unless the Committee provides otherwise in the Award Agreement, if the exercise
of an Option within the applicable time periods is prevented by the provisions
of Section 14 below, the Option shall remain exercisable until three (3) months
(or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.
 
(c)  Extension if Participant Subject to Section 16(b).  Notwithstanding the
foregoing, if a sale within the applicable time periods of shares acquired upon
the exercise of the Option would subject the Participant to suit under
Section 16(b) of the Exchange Act, the Option shall remain exercisable until the
earliest to occur of (i) the tenth (10th) day following the date on which a sale
of such shares by the Participant would no longer be subject to such suit,
(ii) the one hundred and ninetieth (190th) day after the Participant’s
termination of Service, or (iii) the Option Expiration Date.
 
 
A-13

--------------------------------------------------------------------------------

 
 
6.5   Transferability of Options.  During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
 
7.  
Terms and Conditions of Stock Appreciation Rights.

 
Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
7.1   Types of SARs Authorized.  SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”).  A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
 
7.2   Exercise Price.  The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.
 
7.3   Exercisability and Term of SARs.
 
 (a)  Tandem SARs.  Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option.
 
 (b)  Freestanding SARs.  Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten (10)
years after the effective date of grant of such SAR.
 
7.4   Deemed Exercise of SARs.  If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.
 
 
A-14

--------------------------------------------------------------------------------

 
 
7.5   Effect of Termination of Service.  Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee
in the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only as provided in the
Award Agreement.
 
7.6   Nontransferability of SARs.  During the lifetime of the Participant, an
SAR shall be exercisable only by the Participant or the Participant’s guardian
or legal representative.  Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.
 
8.  
Terms and Conditions of Restricted Stock Awards.

 
Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
 
8.1   Types of Restricted Stock Awards Authorized.  Restricted Stock Awards may
or may not require the payment of cash compensation for the stock.  Restricted
Stock Awards may be granted upon such conditions as the Committee shall
determine, including, without limitation, upon the attainment of one or more
Performance Goals described in Section 9.5.  If either the grant of a Restricted
Stock Award or the lapsing of the Restriction Period is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3 through
9.6(a).
 
8.2   Purchase Price.  The purchase price, if any, for shares of Stock issuable
under each Restricted Stock Award and the means of payment shall be established
by the Committee in its discretion.
 
8.3   Purchase Period.  A Restricted Stock Award requiring the payment of cash
consideration shall be exercisable within a period established by the Committee.
 
8.4   Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.5, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 8.7.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
 
 
A-15

--------------------------------------------------------------------------------

 
 
8.5   Voting Rights; Dividends and Distributions.  Except as provided in this
Section, Section 8.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a shareholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares.  However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.
 
8.6           Effect of Termination of Service.  Unless otherwise provided by
the Committee in the grant of a Restricted Stock Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the
Participant.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.
 
8.7   Nontransferability of Restricted Stock Award Rights.  Prior to the
issuance of shares of Stock pursuant to a Restricted Stock Award, rights to
acquire such shares shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution.  All rights
with respect to a Restricted Stock Award granted to a Participant hereunder
shall be exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.
 
9.  
Terms and Conditions of Performance Awards.

 
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
 
 
A-16

--------------------------------------------------------------------------------

 
 
9.1   Types of Performance Awards Authorized.  Performance Awards may be in the
form of either Performance Shares, Performance Units or a Performance Cash
Award.  Each Award Agreement evidencing a Performance Award shall specify the
number of Performance Shares or Performance Units subject thereto, the
Performance Award Formula, the Performance Goal(s) and Performance Period
applicable to the Award, and the other terms, conditions and restrictions of the
Award.
 
9.2   Initial Value of Performance Shares and Performance Units.  Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share.  Each Performance Unit shall
have an initial value determined by the Committee.  The final value payable to
the Participant in settlement of a Performance Award determined on the basis of
the applicable Performance Award Formula will depend on the extent to which
Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.
 
9.3   Establishment of Performance Period, Performance Goals and Performance
Award Formula.  In granting each Performance Award, the Committee shall
establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the
Participant.  To the extent compliance with the requirements under
Section 162(m) with respect to “performance-based compensation” is desired, the
Committee shall establish the Performance Goal(s) and Performance Award Formula
applicable to each Performance Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period or
(b) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain.  Once established, the Performance Goals and Performance Award
Formula shall not be changed during the Performance Period.  The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.
 
9.4   Performance Cash Awards.  A Performance Cash Award is a cash award with a
targeted specified dollar amount that may be paid contingent upon the attainment
during a Performance Period of certain Performance Goals.  A Performance Cash
Award may also require the completion of a specified period of Service.  At the
time of grant of a Performance Cash Award, the length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
shall be conclusively determined by the Committee, in its sole discretion.  The
Board may provide for or, subject to such terms and conditions as the Board may
specify and in compliance with the requirements of Section 409A of the Code, may
permit a Participant to elect for, the payment of any Performance Cash Award to
be deferred to a specified date or event.  The Committee may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property.
 
 
A-17

--------------------------------------------------------------------------------

 
 
9.5   Measurement of Performance Goals.  Performance Goals shall be established
by the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:
 
(a)  Performance Measures.  Performance Measures shall have the same meanings as
used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry.  Performance Measures shall be calculated with respect to
the Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the Committee.  For purposes of the Plan, the Performance Measures applicable to
a Performance Award shall be calculated in accordance with generally accepted
accounting principles, but prior to the accrual or payment of any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) of any change in accounting standards or any extraordinary, unusual
or nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance
Award.  Each such adjustment, if any, shall be made solely for the purpose of
providing a consistent basis from period to period for the calculation of
Performance Measures in order to prevent the dilution or enlargement of the
Participant’s rights with respect to a Performance Award.  Performance Measures
may be one or more of the following, as determined by the Committee: revenue;
sales; expenses; operating income; gross margin; operating margin; earnings
before any one or more of: stock-based compensation expense, interest, taxes,
depreciation and amortization; pre-tax profit; net operating income; net income;
economic value added; free cash flow; operating cash flow; stock price; earnings
per share; return on shareholder equity; return on capital; return on assets;
return on investment; employee satisfaction; employee retention; balance of
cash, cash equivalents and marketable securities; market share; daily average
revenue trades; asset gathering metrics; number of customers; customer
satisfaction; product development; product quality; completion of a joint
venture or other corporate transaction; completion of identified special
project; and overall effectiveness of management; or such other measures as
determined by the Committee consistent with this Section 9.5(a).
 
(b)  Performance Targets.  Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period.  A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.
 
9.6   Settlement of Performance Awards.
 
(a)  Determination of Final Value.  As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.
 
 
A-18

--------------------------------------------------------------------------------

 
 
(b)  Discretionary Adjustment of Award Formula.  In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award that is not intended to
constitute “qualified performance based compensation” to a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine.  With respect to a
Performance Award intended to constitute qualified performance-based
compensation to a Covered Employee, the Committee shall have the discretion to
reduce some or all of the value of the Performance Award that would otherwise be
paid to the Covered Employee upon its settlement notwithstanding the attainment
of any Performance Goal and the resulting value of the Performance Award
determined in accordance with the Performance Award Formula.
 
(c)  Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 9.6(a) and (b), payment shall be made to each eligible Participant (or
such Participant’s legal representative or other person who acquired the right
to receive such payment by reason of the Participant’s death) of the final value
of the Participant’s Performance Award.  Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
 
9.7   Voting Rights; Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock having a record date
prior to the date on which the Performance Shares are settled or
forfeited.  Such Dividend Equivalents, if any, shall be credited to the
Participant in the form of additional whole Performance Shares as of the date of
payment of such cash dividends on Stock.  The number of additional Performance
Shares (rounded to the nearest whole number) to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Stock represented by the Performance Shares
previously credited to the Participant by (b) the Fair Market Value per share of
Stock on such date.  Dividend Equivalents may be paid currently or may be
accumulated and paid to the extent that Performance Shares become
nonforfeitable, as determined by the Committee.  Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Performance Share as provided in Section 9.6.  Dividend Equivalents
shall not be paid with respect to Performance Units.  In the event of a dividend
or distribution paid in shares of Stock or any other adjustment made upon a
change in the capital structure of the Company as described in Section 4.2,
appropriate adjustments shall be made in the Participant’s Performance Share
Award so that it represents the right to receive upon settlement any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant would entitled by reason of the shares
of Stock issuable upon settlement of the Performance Share Award, and all such
new, substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.
 
 
A-19

--------------------------------------------------------------------------------

 
 
9.8   Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:
 
(a)  Death or Disability.  If the Participant’s Service terminates because of
the death or Disability of the Participant before the completion of the
Performance Period applicable to the Performance Award, the final value of the
Participant’s Performance Award shall be determined by the extent to which the
applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period.  Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 9.6.
 
(b)  Other Termination of Service.  If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety.
 
9.9   Nontransferability of Performance Awards.  Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  All rights with respect to a Performance Award
granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.
 
10.  
Terms and Conditions of Restricted Stock Unit Awards.

 
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
10.1         Grant of Restricted Stock Unit Awards.  Restricted Stock Unit
Awards may be granted upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section 9.5.  If either the grant of a Restricted Stock Unit
Award or the Vesting Conditions with respect to such Award is to be contingent
upon the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3
through 9.6(a).
 
10.2         Vesting.  Restricted Stock Units may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 9.5, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.
 
 
A-20

--------------------------------------------------------------------------------

 
 
10.3         Voting Rights, Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Restricted Stock Units until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  However, the Committee,
in its discretion, may provide in the Award Agreement evidencing any Restricted
Stock Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled.  Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same time (or as soon thereafter as practicable) as the
Restricted Stock Units originally subject to the Restricted Stock Unit
Award.  In the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.
 
10.4         Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
 
10.5         Settlement of Restricted Stock Unit Awards.  The Company shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant’s Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its discretion, and set forth in the Award
Agreement one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 10.3) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable
taxes.  Notwithstanding the foregoing, if permitted by the Committee and set
forth in the Award Agreement, the Participant may elect in accordance with terms
specified in the Award Agreement to defer receipt of all or any portion of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section.
 
 
A-21

--------------------------------------------------------------------------------

 
 
10.6         Nontransferability of Restricted Stock Unit Awards.  Prior to the
issuance of shares of Stock in settlement of a Restricted Stock Unit Award, the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to a
Restricted Stock Unit Award granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.
 
11.  
Deferred Compensation Awards.

 
11.1         Establishment of Deferred Compensation Award Programs.  This
Section 11 shall not be effective unless and until the Committee determines to
establish a program pursuant to this Section.  The Committee, in its discretion
and upon such terms and conditions as it may determine, may establish one or
more programs pursuant to the Plan that is exempt from or compliant with the
requirements of Section 409A of the Code and under which:
 
(a)  Participants designated by the Committee who are Insiders or otherwise
among a select group of highly compensated Employees may irrevocably elect,
prior to a date specified by the Committee, to reduce such Participant’s
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Awards of Stock Units
with respect to such numbers of shares of Stock as determined in accordance with
the rules of the program established by the Committee and having such other
terms and conditions as established by the Committee.
 
(b)  Participants designated by the Committee who are Insiders or otherwise
among a select group of highly compensated Employees may irrevocably elect,
prior to a date specified by the Committee, to be granted automatically an Award
of Stock Units with respect to such number of shares of Stock and upon such
other terms and conditions as established by the Committee in lieu of:
 
(i)  shares of Stock otherwise issuable to such Participant upon the exercise of
an Option;
 
(ii)     cash or shares of Stock otherwise issuable to such Participant upon the
exercise of an SAR; or
 
(iii)    cash or shares of Stock otherwise issuable to such Participant upon the
settlement of a Performance Award or Performance Unit.
 
11.2        Terms and Conditions of Deferred Compensation Awards.  Deferred
Compensation Awards granted pursuant to this Section 11 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish.  No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
 
 
A-22

--------------------------------------------------------------------------------

 
 
(a)  Vesting Conditions.  Deferred Compensation Awards shall not be subject to
any vesting conditions.
 
(b)  Terms and Conditions of Stock Units.
 
(i)      Voting Rights; Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  However, a Participant shall
be entitled to receive Dividend Equivalents with respect to the payment of cash
dividends on Stock having a record date prior to date on which Stock Units held
by such Participant are settled.  Such Dividend Equivalents shall be paid by
crediting the Participant with additional whole and/or fractional Stock Units as
of the date of payment of such cash dividends on Stock.  The method of
determining the number of additional Stock Units to be so credited shall be
specified by the Committee and set forth in the Award Agreement.  Such
additional Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time (or as soon thereafter
as practicable) as the Stock Units originally subject to the Stock Unit
Award.  In the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Stock Unit Award so that it represent the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.
 
(ii)     Settlement of Stock Unit Awards.  A Participant electing to receive an
Award of Stock Units pursuant to this Section 11, shall specify at the time of
such election a settlement date with respect to such Award.  The Company shall
issue to the Participant as soon as practicable following the earlier of the
settlement date elected by the Participant or the date of termination of the
Participant’s Service, a number of whole shares of Stock equal to the number of
whole Stock Units subject to the Stock Unit Award.  Such shares of Stock shall
be fully vested, and the Participant shall not be required to pay any additional
consideration (other than applicable tax withholding) to acquire such
shares.  Any fractional Stock Unit subject to the Stock Unit Award shall be
settled by the Company by payment in cash of an amount equal to the Fair Market
Value as of the payment date of such fractional share.
 
(iii)    Nontransferability of Stock Unit Awards.  Prior to their settlement in
accordance with the provision of the Plan, no Stock Unit Award shall be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to a Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
 
 
A-23

--------------------------------------------------------------------------------

 
 
12.  
Other Stock-Based Awards.

 
In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.
 
13.  
Change in Control.

 
Notwithstanding any other provision of the Plan, any unexercisable or unvested
portion of each outstanding Award held by a Nonemployee Director or an officer
and any shares acquired upon the exercise thereof shall be immediately
exercisable and vested in full as of the date ten (10) days prior to the date of
a Change in Control but conditioned upon the consummation of the Change in
Control.
 
13.1        Effect of Change in Control on Options and SARs.
 
(a)  Accelerated Vesting.  Notwithstanding any other provision of the Plan to
the contrary except as provided in this Section 13, the Committee, in its sole
discretion, may provide in any Award Agreement or, in the event of a Change in
Control, may take such actions as it deems appropriate to provide for the
acceleration of the exercisability and vesting in connection with such Change in
Control of any or all outstanding Options and SARs and shares acquired upon the
exercise of such Options and SARs upon such conditions and to such extent as the
Committee shall determine.
 
(b)  Assumption or Substitution.  In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Participant,
either assume the Company’s rights and obligations under outstanding Options and
SARs or substitute for outstanding Options and SARs substantially equivalent
options and SARs (as the case may be) for the Acquiror’s stock.  Any Options or
SARs which are not assumed by the Acquiror in connection with the Change in
Control nor exercised as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.
 
(c)  Cash-Out of Options.  The Committee may, in its sole discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Option or SAR outstanding immediately prior to the
Change in Control shall be canceled in exchange for a payment with respect to
each vested share of Stock subject to such canceled Option or SAR in (i) cash,
(ii) stock of the Company or of a corporation or other business entity a party
to the Change in Control, or (iii) other property which, in any such case, shall
be in an amount having a Fair Market Value equal to the excess of the Fair
Market Value of the consideration to be paid per share of Stock in the Change in
Control over the exercise price per share under such Option or SAR (the
“Spread”).  In the event such determination is made by the Committee, the Spread
(reduced by applicable withholding taxes, if any) shall be paid to Participants
in respect of their canceled Options and SARs as soon as practicable following
the date of the Change in Control.
 
13.2        Effect of Change in Control on Restricted Stock Awards.  The
Committee may, in its discretion, provide in any Award Agreement evidencing a
Restricted Stock Award that, in the event of a Change in Control, the lapsing of
the Restriction Period applicable to the shares subject to the Restricted Stock
Award held by a Participant whose Service has not terminated prior to the Change
in Control shall be accelerated effective immediately prior to the consummation
of the Change in Control to such extent as specified in such Award
Agreement.  Any acceleration of the lapsing of the Restriction Period that was
permissible solely by reason of this Section 13.2 and the provisions of such
Award Agreement shall be conditioned upon the consummation of the Change in
Control.
 
 
A-24

--------------------------------------------------------------------------------

 
 
13.3        Effect of Change in Control on Performance Awards.  The Committee
may, in its discretion, provide in any Award Agreement evidencing a Performance
Award that, in the event of a Change in Control, the Performance Award held by a
Participant whose Service has not terminated prior to the Change in Control or
whose Service terminated by reason of the Participant’s death or Disability
shall become payable effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.
 
13.4        Effect of Change in Control on Restricted Stock Unit Awards.  The
Committee may, in its discretion, provide in any Award Agreement evidencing a
Restricted Stock Unit Award that, in the event of a Change in Control, the
Restricted Stock Unit Award held by a Participant whose Service has not
terminated prior to such date shall be settled effective as of the date of the
Change in Control to such extent as specified in such Award Agreement.
 
13.5         Effect of Change in Control on Deferred Compensation and Other
Stock-Based Awards.  The Committee may, in its discretion, provide in any Award
Agreement evidencing a Deferred Compensation Award or other Stock-Based Award
that, in the event of a Change in Control, the amounts payable pursuant to such
Award shall be settled effective as of the date of the Change in Control to such
extent as specified in such Award Agreement and in compliance with the
requirements of Section 409A of the Code, to the extent applicable.
 
14.  
Compliance with Securities Law.

 
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
 
 
A-25

--------------------------------------------------------------------------------

 
 
15.  
Tax Withholding.

 
15.1         Tax Withholding in General.  The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, including
by means of a Cashless Exercise or Net Exercise of an Option, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto.  The Company shall have no obligation
to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.
 
15.2         Withholding in Shares.  The Company shall have the right, but not
the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group.  The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
 
16.  
Amendment or Termination of Plan.

 
The Board or the Committee may amend, suspend or terminate the Plan at any
time.  However, without the approval of the Company’s shareholders, there shall
be (a) no increase in the maximum aggregate number of shares of Stock that may
be issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule.  No
amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board or the Committee.  In
any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule, including
Section 409A of the Code.
 
17.  
Miscellaneous Provisions.

 
17.1        Repurchase Rights.  Shares issued under the Plan may be subject to
one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is
granted.  The Company shall have the right to assign at any time any repurchase
right it may have, whether or not such right is then exercisable, to one or more
persons as may be selected by the Company.  Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any and all certificates representing shares of Stock acquired
hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions.
 
 
A-26

--------------------------------------------------------------------------------

 
 
17.2        Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.
 
17.3        Rights as Employee, Consultant or Director.  No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a
Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.
 
17.4        Rights as a Shareholder.  A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.
 
17.5        Fractional Shares.  The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.
 
17.6        Severability.  If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.
 
17.7        Beneficiary Designation.  Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime.  If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse.  If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.
 
 
A-27

--------------------------------------------------------------------------------

 
 
17.8         Unfunded Obligation.  Participants shall have the status of general
unsecured creditors of the Company.  Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974.  No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.  Each Participating Company shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Participants or for reimbursing the Company for the cost of such payments, as
determined by the Company in its sole discretion.  In the event the respective
Participating Company fails to make such payment or reimbursement, a
Participant’s (or other individual’s) sole recourse shall be against the
respective Participating Company, and not against the Company.  A Participant’s
acceptance of an Award pursuant to the Plan shall constitute agreement with this
provision.
 
17.9         Choice of Law.  Except to the extent governed by applicable federal
law, the validity, interpretation, construction and performance of the Plan and
each Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.
 
 
A-28

--------------------------------------------------------------------------------